Citation Nr: 9907523	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-27 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for a lipoma of the 
left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1982.  

This matter arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The case has now been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


REMAND

The record shows that the veteran was granted service 
connection for a muscle hernia on the left lateral thigh by a 
rating decision of August 1992, and was assigned a 
noncompensable evaluation, effective from June 15, 1992.  In 
March 1996, the veteran's disability was recharacterized as a 
lipoma of the left thigh.  The veteran's noncompensable 
evaluation was continued.  

VA treatment records show that the veteran underwent surgery 
in February 1996 to excise the lipoma, and a review of the 
records show that three lipomas were removed.  In April 1996, 
a continuing seroma was observed in the area of the lipoma 
excisions, and was found to be not resolving.  In July and 
August 1996, the veteran underwent additional surgery, and he 
indicated that further surgery would be necessary in January 
1997.  While the record reflects that the veteran apparently 
canceled the January 1997 appointment, he was scheduled for a 
follow-up appointment in March 1997.  

The Board would note the veteran's representative has 
observed that the veteran has not been afforded a VA rating 
examination since the time that the lipomas were excised in 
February 1996.  The Board is of the opinion that such an 
examination would be helpful.  Also, in order to properly 
evaluate the veteran's claim any additional VA medical 
records should be obtained so those records can be reviewed 
in connection with the veteran's examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain and associate 
with the claims file all records of 
medical treatment pertaining to the 
veteran's left thigh dated since January 
1997 from the VA Medical Center in 
Leavenworth, Kansas.  

2.  The veteran should be afforded an 
examination of his of left thigh to 
assess the severity and manifestations of 
his service connected disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is 
further requested to review all pertinent 
medical records pertaining to the 
veteran's service connected disability 
and specify which complaints and clinical 
findings are manifestations of the 
service connected disability and offer an 
opinion as the degree of functional 
impairment is caused by the disability.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 2 -


